[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________           U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 30, 2007
                              No. 07-10491
                                                             THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                     D. C. Docket No. 03-20471-CR-ASG

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                    versus

EDDIE L. FULTON,

                                                           Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 30, 2007)

Before EDMONDSON, Chief Judge, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Nathan Clark, appointed counsel for Eddie Fulton in this direct criminal and
sentencing appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fulton’s convictions and

sentences are AFFIRMED.




                                         2